El Juez Asociado Señor Aldrey,
emitió la oipnión del tribunal.
En este pleito se reclama el pago de honorarios profesio-nales como abogado y ambas partes han apelado de la sen-tencia, el demandado por haber sido condenado al pago de cierta cantidad de dinero y el demandante por no habérsele concedido toda la cantidad reclamada. El juicio fue seguido en rebeldía del demandado, quien alega en esta apelación que la sentencia debe ser revocada porque la demanda no aduce hechos determinantes de causa de acción por no tener la alegación esencial de que los servicios cuyo pago se reclama fueron prestados a instancia del demandado. La demanda no contiene esa alegación, pero dice el demandante que la prueba suplió esa omisión y que la demanda debe conside-rarse como enmendada.
Dicha alegación es realmente esencial en esta clase de demandas porque establece la relación contractual entre las partes, y por serlo no quedó suplida por la prueba, ni la *46demanda podía ser considerada como enmendada ni podía ser enmendada, pues como dijimos en el caso de Suárez v. Sucesión B. Lanausse, 42 D.P.R. 347, cuando, estando el demandado en rebeldía, la demanda se enmienda de manera esencial, la enmienda abre el caso en rebeldía y no puede dictarse válidamente una sentencia basada en dieba demanda enmendada a menos que se notifique con copia al demandado dándosele oportunidad de contestar.

Bebe revocarse la sentencia y devolverse el caso a la corte inferior para ulteriores procedimientos.